Name: Commission Regulation (EC) No 1687/95 of 11 July 1995 establishing the forecast supply balance of the Canary Islands for products of the processed fruit and vegetable sector
 Type: Regulation
 Subject Matter: foodstuff;  cooperation policy;  trade;  regions of EU Member States
 Date Published: nan

 12. 7. 95 EN Official Journal of the European Communities No L 161 / 11 COMMISSION REGULATION (EC) No 1687/95 of 11 July 1995 establishing the forecast supply balance of the Canary Islands for products of the processed fruit and vegetable sector HAS ADOPTED THIS REGULATION : Article 1 1 . For the purpose of applying Articles 2 and 3 of Regulation (EEC) No 1601 /92, the quantities covered by the forecast supply balance of processed fruit products qualifying for exemption from duty on imports from third countries or for Community aid shall be as set out in the Annex. 2. Without prejudice to a revision of the supply balance during the period concerned, the quantities laid down for the various products listed in Part II of the Annex may be exceeded by up to 20 % provided that the overall quantity is not exceeded. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 3 (4) thereof, Whereas, pursuant to Articles 2 and 3 of Regulation (EEC) No 1601 /92, the quantities of certain processed fruit and vegetable products in the forecast supply balance, covered by CN codes 2007 99 and 2008 and qualifying for exemption from duty on direct imports from third countries or for aid for consignments from the rest of the Community should be determined ; Whereas Commission Regulation (EC) No 2790/94 lays down the common rules for the appplication of the arran ­ gements for the supply of certain agricultural products to the Canary Islands (3), as amended by Regulation (EC) No 2883/94 (4) ; Whereas pursuant to Regulation (EEC) No 1601 /92, the supply arrangements apply from 1 July ; whereas, as a result, provision should be made for this Regulation to apply immediately ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Processed Fruit and Vegetables, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1 995. For the Commission Franz FISCHLER Member of the Commission 0 ) OJ No L 173, 27. 6. 1992, p. 13. (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 296, 17. 11 . 1994, p. 23. 4) OJ No L 304, 29. 11 . 1994, p . 18 . No L 161 /12 I EN I Official Journal of the European Communities 12. 7. 95 ANNEX Establishing the forecast supply balance of the Canary Islands for products of the processed fruit and vegetable sector for the period of 1 July 1995 to 30 June 1996 (tonnes) CN code Description Quantity Part I 2007 99 Preparations other than homogenized, containing fruit other than 3 000 (') citrus fruit Part II 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or sweetening matter or spirit, not elsewhere specified or included 2008 20  pineapples 3 200 2008 30  citrus fruit 500 2008 40 - pears 1 600 2008 50  apricots 220 2008 70  peaches 7 600 2008 80  strawberries 180  other, including mixtures other than those of subheading No 2008 19 2008 92   mixtures 1 850 2008 99   other than palm hearts and mixtures 650 Total 15 800 (') Of which 833 tonnes for the processing and/or packaging sector.